 1
 2
 3
 4
 5
                                                              JS-6
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     STEVEN KLEIN,                       )   NO. CV 19-8062-DSF(AS)
12                                       )
                       Plaintiff,        )
13                                       )
                  v.                     )        JUDGMENT
14                                       )
     MOLLY C. DWYER, et. al.,            )
15                                       )
                       Defendants.       )
16                                       )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED. December 20, 2019
24
25
26
27                                           DALE S. FISCHER
                                      UNITED STATES DISTRICT JUDGE
28
